BLATOHFORD, District Judge.
By the charter party, the respondents were to pay towage from Providence to Pawtucket and back. They were not to provide the towing boat. By the charter party, the vessel was to carry a cargo of coal from Baltimore to Pawtucket generally. The time of reporting must be held to be the time when the vessel herself reached Pawtucket, off the wharf of the consignees of the coal, and reported to them that she was there ready to discharge. This was the 6th of October; whether morning or evening, does not appear. The consignees were entitled to one day’s notice, before beginning to discharge, and to two days and a quarter to discharge the 225 tons of coal, being at the rate of 100 tons per day. Under the terms “dispatch in discharging,” in the charter party, the vessel was not obliged to await her turn, in respect of other vessels which the consignees of her cargo were discharging, nor to yield to any custom to that effect, obtaining with such consignees. Her discharge should have commenced the morning of October 8th. That was Friday, Her discharge should have been completed by the middle of the following Monday. It was not completed till the evening of the following Friday. I, therefore, allow- 4% days’ demur-rage, at the charter rate of $20 per day, being $90, for which amount let a decree be entered for the libellant, with costs.